Title: To Thomas Jefferson from J. P. P. Derieux, 1 March 1793
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 1 Mch. 1793. He has received TJ’s letters of 4 Jan. and 3 Feb., together with one from Mme. Bellanger, which frees him from anxiety, since his last letter from her was dated 22 June. Upon receiving TJ’s first letter, he informed Gamble of Fenwick’s 28 Sep. letter to TJ reporting that his bill of exchange for 5,000 livres had been paid, hoping that Gamble would repay him the surplus of the funds received from TJ for him. Gamble replied that the bill must have been paid to Fenwick, who will presumably soon remit specie or merchandise to TJ; since Gamble’s account in London has not been credited as late as 6 Nov., Gamble cannot be persuaded until the bearer of the bill in Bordeaux has advised that it is paid. Until then he must be patient and hope that his merchandise sells promptly so that TJ can send new funds, payable to his order, so as to avoid a similar disappointment. His uncle from Nantes wrote on 6 Oct. seeking his advice about the capital necessary to acquire an estate that would produce net revenue of eight to ten thousand livres tournois annually in Virginia, where he wants to settle with his family. He seeks TJ’s views, both generally and with reference to Elk Hill, which he hears is for sale and might be suitable. Madame Derieux sends her respects. P.S. He has promised some friends here seeds of “Estragon,” a salad seasoning from which a fine vinegar is made, and of “Aubergine, autrement dit Mélongène,”
 a tasty fruit with a flavor like artichokes, but they are unavailable in Richmond. If they are available in Philadelphia, he asks TJ to send a few of each in his next letter. TJ’s onions from Mr. Washington flourished last year and he hopes for an abundance this year.
